Citation Nr: 1130174	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  11-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from January 1952 to January 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted additional pertinent medical evidence to the RO subsequent to a January 2011 statement of the case and prior to certification of his claim to the Board.  The evidence has not been reviewed by the RO.  Under the circumstances, the Board must remand this matter to the RO for consideration of the claim in light of the additional evidence received since the January 2011 statement of the case, and for issuance of a supplemental statement of the case reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2010).

The Veteran was last provided a VA psychiatric examination for rating purposes in August 2009.  VA outpatient records since that time have shown the Veteran to have lower global assessment of functioning (GAF) scores than shown on the August 2009 VA examination report.  Additionally, a January 2011 VA medical records notes that the Veteran reported that his PTSD had increased in severity.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his PTSD.

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA outpatient mental health records for the Veteran dated from February 2011 to the present.

2.  Arrange for a VA psychiatric examination of the Veteran to determine the severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's PTSD symptoms and the effect of his PTSD condition and symptoms on his employment and daily life.  A multi-axial assessment should be conducted which includes a global assessment of functioning score (GAF score) and provide an explanation of the significance of the score assigned.

3.  When the above actions have been completed, readjudicate the issue on appeal.  The Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



